PER CURIAM.*
Joe Zavala contends that the evidence was insufficient to support his conviction for conspiracy to distribute 100 kilograms or more of marijuana. Zavala moved for acquittal at the close of the Government’s case but not at the close of all of the evidence. Therefore, his claim is reviewed only to determine whether there was a manifest miscarriage of justice warranting a reversal. United States v. McCarty, 36 F.3d 1349, 1358 (5th Cir.1994); see also United States v. Dean, 59 F.3d 1479, 1489 (5th Cir.1995), cert. denied, 516 U.S. 1064, 116 S.Ct. 748, 133 L.Ed.2d 696 (1996); United States v. Lopez, 979 F.2d 1024, *8391029 (5th Cir.1992). Zavala does not satisfy this narrow standard.

AFFIRMED


 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.